


Exhibit 10.02
INFOBLOX INC.
2012 EQUITY INCENTIVE PLAN
1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents, Subsidiaries and
Affiliates that exist now or in the future, by offering them an opportunity to
participate in the Company's future performance through the grant of Awards.
Capitalized terms not defined elsewhere in the text are defined in Section 28.
2. SHARES SUBJECT TO THE PLAN.
2.1 Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the Effective Date is
5,000,000 plus (i) any reserved shares not issued or subject to outstanding
grants under the Company's 2003 Stock Plan (the “Prior Plan”) on the Effective
Date (as defined below), (ii) shares that are subject to stock options granted
under the Prior Plan that cease to be subject to such stock options after the
Effective Date, (iii) shares issued under the Prior Plan before or after the
Effective Date pursuant to the exercise of stock options that are, after the
Effective Date, forfeited and (iv) shares issued under the Prior Plan that are
repurchased by the Company at or below the original issue price.
2.2 Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan or the Prior Plan under any Award, will again be available for grant
and issuance in connection with subsequent Awards under this Plan to the extent
such Shares: (a) are subject to issuance upon exercise of an Option or SAR
granted under this Plan or the Prior Plan but which cease to be subject to the
Option or SAR for any reason other than exercise of the Option or SAR; (b) are
subject to Awards granted under this Plan or the Prior Plan that are forfeited
or are repurchased by the Company at the original issue price; (c) are subject
to Awards granted under this Plan or the Prior Plan that otherwise terminate
without such Shares being issued; or (d) are surrendered pursuant to an Exchange
Program. To the extent an Award under the Plan is paid out in cash rather than
Shares, such cash payment will not result in reducing the number of Shares
available for issuance under the Plan. Shares used to pay the exercise price of
an Award or to satisfy the tax withholding obligations related to an Award will
become available for future grant or sale under the Plan. For the avoidance of
doubt, Shares that otherwise become available for grant and issuance because of
the provisions of this Section 2.2 shall not include Shares subject to Awards
that initially became available because of the substitution clause in
Section 21.2 hereof.
2.3 Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4 Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be increased on January 1, of each of 2013
through 2020, by the lesser of (i) four percent (4%) of the Fully Diluted
Capital on each December 31 immediately prior to the date of increase, or
(ii) such number of Shares determined by the Board.


2.5 Limitations. No more than fifty million (50,000,000) Shares shall be issued
pursuant to the exercise of ISOs.
2.6 Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, (b) the
Exercise Prices of and number of Shares subject to outstanding Options and SARs,
(c) the number of Shares subject to other outstanding Awards, (d) the maximum
number of shares that may be issued as ISOs set forth in Section 2.5, (e) the
maximum number of Shares that may be issued to an individual or to a new
Employee in any one calendar year set forth in Section 3 and (f) the number of
Shares that are granted as Awards to Non-Employee Directors as set forth in
Section 12, shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.
3. ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may be
granted to Employees, Consultants, Directors and Non-Employee Directors of the
Company or any Parent, Subsidiary or Affiliate of the Company; provided such
Consultants, Directors and Non-Employee Directors render bona fide Services not
in connection with the offer and sale of securities in a capital-raising
transaction. No Participant will be eligible to receive more than four million
(4,000,000) Shares in any calendar year under this Plan pursuant to the grant of
Awards except that new Employees of the Company or of a Parent, Subsidiary or
Affiliate of the Company (including new Employees who are also officers and
directors of the Company or any Parent, Subsidiary or Affiliate of the Company)
are eligible to receive up to a maximum of eight million (8,000,000) Shares in
the calendar year in which they commence their employment.

1

--------------------------------------------------------------------------------




4. ADMINISTRATION.
4.1 Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;
(c) select persons to receive Awards;
(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Committee will determine;
(e) determine the number of Shares subject to an Award or other consideration
subject to Awards;
 
(f) determine the Fair Market Value in good faith, if necessary;
(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent,
Subsidiary or Affiliate of the Company;
(h) grant waivers of Plan or Award conditions;
(i) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(j) determine whether an Award has been earned;
(k) determine the terms and conditions of any, and to institute any, Exchange
Program;
(l) reduce or waive any criteria with respect to Performance Factors;
(m) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code; and
(n) make all other determinations necessary or advisable for the administration
of this Plan.
4.2 Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.

2

--------------------------------------------------------------------------------




4.3 Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Participants who are subject
to Section 16 of the Exchange Act must be approved by two or more “non-employee
directors” (as defined in the regulations promulgated under Section 16 of the
Exchange Act). With respect to Participants whose compensation is subject to
Section 162(m) of the Code, and provided that such adjustments are consistent
with the regulations promulgated under Section 162(m) of the Code, the Committee
may adjust the performance goals to account for changes in law and accounting
and to make such adjustments as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships, including without limitation (i) restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (ii) an event either not directly related to the operations of the
Company or not within the reasonable control of the Company's management, or
(iii) a change in accounting standards required by generally accepted accounting
principles.
4.4 Documentation. The Award Agreement for a given Award, the Plan and any other
documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
4.5 Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries or Affiliates operate or have employees or other
individuals eligible for Awards or to facilitate the offering and administration
of the Plan in such other countries, the Committee, in its sole discretion,
shall have the power and authority to: (i) determine which Subsidiaries and
Affiliates shall be covered by the Plan; (ii) determine which individuals
outside the United States are eligible to participate in the Plan; (iii) modify
the terms and conditions of any Award granted to or held by individuals outside
the United States to comply with applicable foreign laws or facilitate the
offering and administration of the Plan in view of such foreign laws;
(iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent the Committee determines such actions to be necessary
or advisable; provided, however, that no such subplans and/or modifications
shall increase the share limitations contained in Section 2.1 hereof; and
(v) take any action, before or after an Award is made, that the Committee
determines to be necessary or advisable to obtain approval or comply or
facilitate compliance with any local governmental regulatory exemptions or
approvals. Notwithstanding the foregoing, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act
or any other applicable United States securities law, the Code, or any other
applicable United States governing statute or law.
5. OPTIONS. The Committee may grant Options to eligible Employees, Consultants,
Directors of the Company or any Parent, Subsidiary or Affiliate of the Company
and will determine whether such Options will be Incentive Stock Options within
the meaning of the Code (“ISOs”) or Nonqualified Stock Options (“NSOs”), the
number of Shares subject to the Option, the Exercise Price of the Option, the
period during which the Option may vest and be exercised, and all other terms
and conditions of the Option, subject to the following:
5.1 Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant's individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2 Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement and a copy of this Plan will be delivered to the
Participant within a reasonable time after the granting of the Option.
 

3

--------------------------------------------------------------------------------




5.3 Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent, Subsidiary or Affiliate
of the Company (“Ten Percent Stockholder”) will be exercisable after the
expiration of five (5) years from the date the ISO is granted. The Committee
also may provide for Options to become exercisable at one time or from time to
time, periodically or otherwise, in such number of Shares or percentage of
Shares as the Committee determines.
5.4 Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an ISO will be not less than one hundred percent (100%) of the Fair Market Value
of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased must be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company. The Exercise Price of a NSO may not be less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant.
5.5 Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
5.6 Termination of Service. The exercise of an Option will be subject to the
following (except as may be otherwise provided in an Award Agreement):
(a) If the Participant's Service terminates for any reason except for Cause or
the Participant's death or Disability, then the Participant may exercise such
Participant's Options only to the extent that such Options would have been
exercisable by the Participant on the date Participant's Service terminates no
later than three (3) months after the date Participant's Service terminates (or
such shorter or longer time period as may be determined by the Committee, with
any exercise beyond three (3) months after the date Participant's Service
terminates deemed to be the exercise of an NSO), but in any event no later than
the expiration date of the Options.
(b) If the Participant's Service terminates because of the Participant's death
(or the Participant dies within three (3) months after Participant's Service
terminates other than for Cause or because of the Participant's Disability),
then the Participant's Options may be exercised only to the extent that such
Options would have been exercisable by the Participant on the date Participant's
Service terminates and must be exercised by the Participant's legal
representative, or authorized assignee, no later than twelve (12) months after
the date Participant's Service terminates (or such shorter time period not less
than six (6) months or longer time period as may be determined by the
Committee), but in any event no later than the expiration date of the Options.
(c) If the Participant's Service terminates because of the Participant's
Disability, then the Participant's Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant's Service terminates and must be exercised by the Participant (or
the Participant's legal representative or authorized assignee) no later than
twelve (12) months after the date Participant's Service terminates (with any
exercise beyond (a) three (3) months after the date Participant's Service
terminates when the termination of Service is for a Disability that is not a
“permanent and total disability” as defined in Section 22(e)(3) of the Code, or
(b) twelve (12) months after the date Participant's Service terminates when the
termination of Service is for a Disability that is a “permanent and total
disability” as defined in Section 22(e)(3) of the Code, deemed to be exercise of
an NSO), but in any event no later than the expiration date of the Options.

4

--------------------------------------------------------------------------------




(d) Unless determined otherwise by the Committee or as may otherwise be set
forth in a Participant's Award Agreement, if the Participant's Service
terminates for Cause, then Participant's Options (whether vested or unvested)
shall expire on the date Participant's Service terminates for Cause, or at such
later time and on such conditions as are determined by the Committee, but in any
no event later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause will have the meaning as set forth in the
Plan.
5.7 Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.8 Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent, Subsidiary or Affiliate)
exceeds one hundred thousand dollars ($100,000), such Options will be treated as
NSOs. For purposes of this Section 5.8, ISOs will be taken into account in the
order in which they were granted. The Fair Market Value of the Shares will be
determined as of the time the Option with respect to such Shares is granted. In
the event that the Code or the regulations promulgated thereunder are amended
after the Effective Date to provide for a different limit on the Fair Market
Value of Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
5.9 Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant's rights under any Option
previously grantee, unless the Committee determines that such action is
necessary or advisable to comply with applicable laws or facilitate the offering
and administration of the Plan in view of such laws. Any outstanding ISO that is
modified, extended, renewed or otherwise altered will be treated in accordance
with Section 424(h) of the Code. Subject to Section 18 of this Plan, by written
notice to affected Participants, the Committee may reduce the Exercise Price of
outstanding Options without the consent of such Participants; provided, however,
that the Exercise Price may not be reduced below the Fair Market Value on the
date the action is taken to reduce the Exercise Price.  
5.10 No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code.
6. RESTRICTED STOCK AWARDS.
6.1 Awards of Restricted Stock. A Restricted Stock Award is an offer by the
Company to sell to an eligible Employee, Consultant, or Director of the Company
or any Parent, Subsidiary or Affiliate of the Company Shares that are subject to
restrictions (“Restricted Stock”). The Committee will determine to whom an offer
will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.
6.2 Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.
6.3 Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.
6.4 Terms of Restricted Stock Awards. Restricted Stock Awards will be subject to
such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
Service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance in the Participant's Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee shall:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.
6.5 Termination of Participant's Service. Except as may be set forth in the
Participant's Award Agreement, vesting ceases on the date Participant ceases
Service (unless determined otherwise by the Committee).

5

--------------------------------------------------------------------------------




7. STOCK BONUS AWARDS.
7.1 Awards of Stock Bonuses. A Stock Bonus Award is an award to an eligible
Employee, Consultant, or Director of the Company or any Parent, Subsidiary or
Affiliate of the Company of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent, Subsidiary or Affiliate.
All Stock Bonus Awards shall be made pursuant to an Award Agreement. No payment
from the Participant will be required for Shares awarded pursuant to a Stock
Bonus Award.
 
7.2 Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of Service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant's Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.3 Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
7.4 Termination of Participant's Service. Except as may be set forth in the
Participant's Award Agreement, vesting ceases on the date Participant's Service
ceases (unless determined otherwise by the Committee).
8. STOCK APPRECIATION RIGHTS.
8.1 Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to an
eligible Employee, Consultant, or Director of the Company or any Parent,
Subsidiary or Affiliate of the Company that may be settled in cash, or Shares
(which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.
8.2 Terms of SARs. The Committee will determine the terms of each SAR including,
without limitation: (a) the number of Shares subject to the SAR; (b) the
Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant's cessation of Service on each SAR. The Exercise Price
of the SAR will be determined by the Committee when the SAR is granted, and may
not be less than Fair Market Value. A SAR may be awarded upon satisfaction of
Performance Factors, if any, during any Performance Period as are set out in
advance in the Participant's individual Award Agreement. If the SAR is being
earned upon the satisfaction of Performance Factors, then the Committee will:
(x) determine the nature, length and starting date of any Performance Period for
each SAR; and (y) select from among the Performance Factors to be used to
measure the performance, if any. Performance Periods may overlap and
Participants may participate simultaneously with respect to SARs that are
subject to different Performance Factors and other criteria.
8.3 Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant's Award
Agreement, vesting ceases on the date Participant ceases Service (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.
8.4 Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying
(i) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (ii) the number of Shares with respect
to which the SAR is exercised. At the discretion of the Committee, the payment
from the Company for the SAR exercise may be in cash, in Shares of equivalent
value, or in some combination thereof. The portion of a SAR being settled may be
paid currently or on a deferred basis with such interest or dividend equivalent,
if any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.
8.5 Termination of Participant's Service. Except as may be set forth in the
Participant's Award Agreement, vesting ceases on the date Participant ceases
Service (unless determined otherwise by the Committee).

6

--------------------------------------------------------------------------------




9. RESTRICTED STOCK UNITS.
9.1 Awards of Restricted Stock Units. A Restricted Stock Unit (“RSU”) is an
award to an eligible Employee, Consultant, or Director of the Company or any
Parent, Subsidiary or Affiliate of the Company covering a number of Shares that
may be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement.
9.2 Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; and (c) the consideration to be
distributed on settlement, and the effect of the Participant's cessation of
Service on each RSU. An RSU may be awarded upon satisfaction of such performance
goals based on Performance Factors during any Performance Period as are set out
in advance in the Participant's Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
9.3 Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.4 Termination of Participant's Service. Except as may be set forth in the
Participant's Award Agreement, vesting ceases on the date Participant ceases
Service (unless determined otherwise by the Committee).
10. PERFORMANCE AWARDS.
10.1 Performance Awards. A Performance Award is an award to an eligible
Employee, Consultant, or Director of the Company or any Parent, Subsidiary or
Affiliate of the Company of a cash bonus or an award denominated in Shares that
may be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). Grants of Performance Awards shall be made pursuant to an
Award Agreement.
10.2 Terms of Performance Shares. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance Period that shall determine the time and extent to which each
award of Performance Shares shall be settled; (d) the consideration to be
distributed on settlement; and (e) the effect of the Participant's cessation of
Service on each Performance Award. In establishing Performance Factors and the
Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; (y) select from among the Performance
Factors to be used; and (z) determine the number of Shares deemed subject to the
award of Performance Shares. Prior to settlement the Committee shall determine
the extent to which Performance Awards have been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to
Performance Awards that are subject to different Performance Periods and
different performance goals and other criteria. No Participant will be eligible
to receive more than $10,000,000 in Performance Awards in any calendar year
under this Plan.
10.3 Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.
10.4 Termination of Participant's Service. Except as may be set forth in the
Participant's Award Agreement, vesting ceases on the date Participant ceases
Service (unless determined otherwise by the Committee).

7

--------------------------------------------------------------------------------




11. PAYMENT FOR SHARE PURCHASES.
Payment from a Participant for Shares purchased pursuant to this Plan may be
made in cash or by check or, where expressly approved for the Participant by the
Committee and where permitted by law (and to the extent not otherwise set forth
in the applicable Award Agreement):
(a) by cancellation of indebtedness of the Company to the Participant;
(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;
(c) by waiver of compensation due or accrued to the Participant for Services
rendered or to be rendered to the Company or a Parent, Subsidiary or Affiliate
of the Company;
(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;
(e) by any combination of the foregoing; or
 
(f) by any other method of payment as is permitted by applicable law.
12. GRANTS TO NON-EMPLOYEE DIRECTORS.
12.1 Types of Awards. Non-Employee Directors are eligible to receive any type of
Award offered under this Plan except ISOs. Awards pursuant to this Section 12
may be automatically made pursuant to policy adopted by the Board, or made from
time to time as determined in the discretion of the Board. The aggregate number
of Shares subject to Awards granted to a Non-Employee Director pursuant to this
Section 12 in any calendar year shall not exceed 200,000 provided however, that
this maximum number can later be increased by the Board effective for the
calendar year next commencing thereafter without further stockholder approval.
12.2 Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this
Section 12.
12.3 Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.
13. WITHHOLDING TAXES.
13.1 Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan, the Company may require the Participant to remit
to the Company an amount sufficient to satisfy applicable federal, state, local
and foreign withholding tax requirements prior to the delivery of Shares
pursuant to exercise or settlement of any Award. Whenever payments in
satisfaction of Awards granted under this Plan are to be made in cash, such
payment will be net of an amount sufficient to satisfy applicable federal,
state, local and foreign withholding tax requirements.
13.2 Stock Withholding. The Committee, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may require or permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld provided, however, if Shares
are withheld to satisfy a withholding requirement imposed by a country other
than the United States, the amount withheld may exceed such minimum as long as
it is not in excess of the actual amount required to be withheld with respect to
the Participant under applicable tax law or regulations so long as it will not
result in adverse accounting treatment under ASC 718, or (iii) delivering to the
Company already-owned Shares having a Fair Market Value equal to the minimum
amount required to be withheld. The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

8

--------------------------------------------------------------------------------




14. TRANSFERABILITY.
14.1 Transfer Generally. Unless determined otherwise by the Committee, an Award
may not be sold, pledged, assigned, hypothecated, transferred, or disposed of in
any manner other than by will or by the laws of descent or distribution. If the
Committee makes an Award transferable, such Award will contain such additional
terms and conditions as the Committee deems appropriate. All Awards shall be
exercisable: (i) during the Participant's lifetime only by (A) the Participant,
or (B) the Participant's guardian or legal representative; and (ii) after the
Participant's death, by the legal representative of the Participant's heirs or
legatees.
14.2 Award Transfer Program. Notwithstanding any contrary provision of the Plan,
the Committee shall have all discretion and authority to determine and implement
the terms and conditions of any Award Transfer Program instituted pursuant to
this Section 14.2 and shall have the authority to amend the terms of any Award
participating, or otherwise eligible to participate in, the Award Transfer
Program, including (but not limited to) the authority to (i) amend (including to
extend) the expiration date, post-termination exercise period and/or forfeiture
conditions of any such Award, (ii) amend or remove any provisions of the Award
relating to the Award holder's continued Service to the Company or its Parent,
Subsidiary or Affiliate, (iii) amend the permissible payment methods with
respect to the exercise or purchase of any such Award, (iv) amend the
adjustments to be implemented in the event of changes in the capitalization and
other similar events with respect to such Award, and (v) make such other changes
to the terms of such Award as the Committee deems necessary or appropriate in
its sole discretion.
15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1 Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a stockholder and have all the rights of a stockholder with respect to such
Shares, including the right to vote and receive all dividends or other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant's Purchase Price or Exercise Price, as the
case may be, pursuant to Section 15.2.
15.2 Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant's cessation of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date the Participant's Service ceases and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant's Purchase Price or Exercise Price, as the case
may be.
16. CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions as the Committee may deem necessary or advisable, including
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system upon which the Shares may be listed or quoted.
17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant's
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant's obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant's Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement
in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder approval
the Committee may (i) reprice Options or SARS (and where such repricing is a
reduction in the Exercise Price of outstanding Options or SARS, the consent of
the affected Participants is not required provided written notice is provided to
them), and (ii) with the consent of the respective Participants (unless not
required pursuant to Section 5.9 of the Plan), pay cash or issue new Awards in
exchange for the surrender and cancellation of any, or all, outstanding Awards.

9

--------------------------------------------------------------------------------




19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable federal and
state securities laws, rules and regulations of any governmental body, and the
requirements of any stock exchange or automated quotation system upon which the
Shares may then be listed or quoted, as they are in effect on the date of grant
of the Award and also on the date of exercise or other issuance. Notwithstanding
any other provision in this Plan, the Company will have no obligation to issue
or deliver certificates for Shares under this Plan prior to: (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and/or (b) completion of any registration or other qualification
of such Shares under any state, federal or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.
Furthermore, the inability or impracticability of the Company to obtain or
maintain approval from any governmental agencies or to complete any registration
or other qualification of the Shares under any applicable law or ruling as set
forth herein shall relieve the Company of any liability with respect to the
failure to issue or sell such Shares and shall constitute circumstances in which
the Committee may determine to amend or cancel Awards pertaining to such Shares,
with or without consideration to the affected Participants. Finally, the Company
will be under no obligation to register the Shares with the SEC or to effect
compliance with the registration, qualification or listing requirements of any
state securities laws, stock exchange or automated quotation system, and the
Company will have no liability for any inability or failure to do so.
20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company or limit in any
way the right of the Company or any Parent, Subsidiary or Affiliate of the
Company to terminate Participant's employment or other relationship at any time.
21. CORPORATE TRANSACTIONS.
21.1 Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
or acquiring corporation (if any) refuses to assume, convert, replace or
substitute Awards, as provided above, pursuant to a Corporate Transaction, then
notwithstanding any other provision in this Plan to the contrary, such Awards
shall have their vesting accelerate as to all shares subject to such Award (and
any applicable right of repurchase fully lapse) immediately prior to the
Corporate Transaction and will expire on such transaction at such time and on
such conditions as the Board will determine. In addition, in the event such
successor or acquiring corporation (if any) refuses to assume, convert, replace
or substitute Awards, as provided above, pursuant to a Corporate Transaction,
the Committee will notify the Participant in writing or electronically that such
Award will be exercisable for a period of time determined by the Committee in
its sole discretion, and such Award will terminate upon the expiration of such
period. Awards need not be treated similarly in a Corporate Transaction.
 
21.2 Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company's
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
any calendar year.
21.3 Non-Employee Directors' Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company's stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.

10

--------------------------------------------------------------------------------




23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the later of (a) the Effective Date or (b) the date the Board
adopted the most recent increase in the number of shares of Common Stock
available under Section 2 which was approved by the Company's stockholders. This
Plan and all Awards granted hereunder shall be governed by and construed in
accordance with the laws of the State of Delaware.
24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant's Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.
25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company's securities by Employees, officers and/or directors of the
Company.
27. NO GUARANTEE OF TAX CONSEQUENCES. Although the Company may endeavor to
qualify an Award for favorable tax treatment under the laws of the United States
or jurisdictions outside of the United States or to avoid adverse tax treatment,
the Company makes no representation to that effect and expressly disavows any
covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including without
limitation Section 5.10, and the Company will have no liability to a Participant
or any other party if an Award that is intended to benefit from favorable tax
treatment or avoid adverse tax treatment does not receive or maintain such
favorable treatment or does not avoid such unfavorable treatment or for any
action taken by the Committee with respect to the Award. The Company shall be
unconstrained in its corporate activities without regard to the potential
negative tax impact on holders of Awards under the Plan.
 
28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:
“Affiliate” means any entity other than a Parent or Subsidiary that, directly or
indirectly, is controlled by, controls or is under common control with, the
Company or in which the Company has a significant equity interest, in either
case as determined by the Board.
“Award” means any award under the Plan, including any Option, Restricted Stock,
Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
“Award Agreement” means, with respect to each Award, the written or electronic
agreement between the Company and the Participant setting forth the terms and
conditions of the Award, which shall be in substantially a form (which need not
be the same for each Participant) that the Committee has from time to time
approved, and will comply with and be subject to the terms and conditions of
this Plan.
“Award Transfer Program” means any program instituted by the Committee which
would permit Participants the opportunity to transfer any outstanding Awards to
a financial institution or other person or entity approved by the Committee.
“Board” means the Board of Directors of the Company.
“Cause” means, except as otherwise provided in a Participant's employment
agreement or Award Agreement, the Participant's cessation of Service because of
(i) Participant's conviction of or plea of nolo contendere to a felony or a
crime involving moral turpitude; (ii) an act by Participant which constitutes
intentional misconduct in the performance of Participant's employment
obligations and duties; (iii) Participant's act of fraud against the Company or
any of its affiliates; (iv) Participant's theft or misappropriation of property
(including without limitation intellectual property) of the Company or its
affiliates; (v) material breach by Participant of any confidentiality agreement
with, or duties of confidentiality to, the Company or any of its affiliates that
involves Participant's wrongful disclosure of material confidential or
proprietary information (including without limitation trade secrets or other
intellectual property) of the Company or of any of its affiliates;
(vi) Participant's continued material violation of Participant's employment
obligations and duties to the Company (other than due to Participant's death or
Disability) after the Company has delivered to Participant a written notice of
such violation that describes the basis for the Company's belief that such
violation has occurred and Participant has not substantially cured such
violation within thirty (30) calendar days after such written notice is given by
the Company; or (vii) Participant's failure to cooperate in good faith with a
governmental or internal investigation of the Company or its directors, officers
or employees, if the Company has requested Participant's cooperation.

11

--------------------------------------------------------------------------------




“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.
“Common Stock” means the common stock of the Company.
“Committee” means the Compensation Committee of the Board or those persons to
whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
“Company” means Infoblox Inc. or any successor corporation.
“Consultant” means any person, including an advisor or independent contractor,
engaged by the Company or a Parent, Subsidiary or Affiliate to render Services
to such entity.
“Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then-outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company's
assets; (iii) the consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company).
“Director” means a member of the Board.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code, provided, however, that except with respect to Awards granted as
ISOs, the Committee in its discretion may determine whether a total and
permanent disability exists in accordance with non-discriminatory and uniform
standards adopted by the Committee from time to time, whether temporary or
permanent, partial or total, as determined by the Committee.
“Effective Date” means the day immediately prior to the date of the underwritten
initial public offering of the Company's Common Stock pursuant to a registration
statement that is declared effective by the SEC.
“Employee” means any person, including Officers and Directors, employed by the
Company or any Parent, Subsidiary or Affiliate of the Company. Neither Service
as a Director nor payment of a director's fee by the Company will be sufficient
to constitute “employment” by the Company.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exchange Program” means a program pursuant to which outstanding Awards are
surrendered, cancelled or exchanged for cash, the same type of Award or a
different Award (or combination thereof).
“Exercise Price” means, with respect to an Option, the price at which a holder
may purchase the Shares issuable upon exercise of an Option and with respect to
a SAR, the price at which the SAR is granted to the holder thereof.
“Fair Market Value” means, as of any date, the value of a share of the Company's
Common Stock determined as follows:
(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable;
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Board or the Committee deems reliable;
 
(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company's Common Stock are initially offered
for sale to the public by the Company's underwriters in the initial public
offering of the Company's Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or
(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.
“Fully Diluted Capital” means the total number of issued and outstanding shares
of the Company's Common Stock, calculated to include conversion of all issued
and outstanding securities then convertible into shares of Common Stock, but
excluding options and warrants to purchase shares of Common Stock and shares
reserved for issuance under the Company's then outstanding stock incentive
plans.

12

--------------------------------------------------------------------------------




“Insider” means an officer or director of the Company or any other person whose
transactions in the Company's Common Stock are subject to Section 16 of the
Exchange Act.
“Non-Employee Director” means a Director who is not an Employee of the Company
or any Parent, Subsidiary or Affiliate.
“Option” means an award of an option to purchase Shares pursuant to Section 5.
“Parent” means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if each of such corporations other than the
Company owns stock possessing fifty percent (50%) or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
“Participant” means a person who holds an Award under this Plan.
“Performance Award” means cash or “Performance Shares” granted pursuant to
Section 10 or Section 12 of the Plan.
“Performance Factors” means any of the factors selected by the Committee and
specified in an Award Agreement, from among the following objective measures
(whether or not in comparison to other peer companies), either individually,
alternatively or in any combination, applied to the Company as a whole or any
business unit, Subsidiary or Affiliate, either individually, alternatively, or
in any combination, on a GAAP or non-GAAP basis, and measured, to the extent
applicable on an absolute basis or relative to a pre-established target, to
determine whether the performance goals established by the Committee with
respect to applicable Awards have been satisfied:
(a) Profit Before Tax;
(b) Billings;
(c) Revenue;
(d) Net revenue and/or net revenue growth;
(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings);
 
(f) Operating income and/or operating income growth;
(g) Operating cash flow return on income;
(h) Adjusted operating cash flow return on income;
(i) Operating margin;
(j) Operating profit;
(k) Controllable operating profit, or net operating profit;
(l) Net Profit;
(m) Gross margin;
(n) Operating expenses or operating expenses as a percentage of revenue;
(o) Net income and/or net income growth;
(p) Earnings per share and/or earnings per share growth;
(q) Total stockholder return and/or total stockholder return growth;
(r) Market share;
(s) Return on assets or net assets;
(t) The Company's stock price;
(u) Growth in stockholder value relative to a pre-determined index;
(v) Return on equity;
(w) Return on invested capital;
(x) Cash Flow (including free cash flow or operating cash flows)
(y) Cash conversion cycle;
(z) Economic value added;
(aa) Individual confidential business objectives;
(bb) Contract awards or backlog;

13

--------------------------------------------------------------------------------




(cc) Overhead or other expense reduction;
(dd) Credit rating;
(ee) Strategic plan development and implementation;
 
(ff) Succession plan development and implementation;
(gg) Improvement in workforce diversity;
(hh) Customer indicators;
(ii) New product invention or innovation;
(jj) Attainment of research and development milestones;
(kk) Improvements in productivity;
(ll) Bookings;
(mm) Attainment of objective operating goals and employee metrics;
(nn) Debt or debt-to-equity;
(oo) Liquidity;
(pp) Intellectual property (e.g., patents)/product development;
(qq) Profit margin;
(rr) Control of expenses;
(ss) Cost of goods sold; and
(tt) Any other factor (such as individual business objectives or unit-specific
operational metrics) the Committee so designates.
The Committee may, in recognition of unusual or non-recurring items, such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee's original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
“Performance Period” means the period of Service determined by the Committee,
not to exceed five (5) years, during which years of Service or performance is to
be measured for the Award.
“Plan” means this Infoblox Inc. 2012 Equity Incentive Plan.
“Purchase Price” means the price to be paid for Shares acquired under the Plan,
other than Shares acquired upon exercise of an Option or SAR.
“Restricted Stock Award” means an award of Shares pursuant to Section 6 or
Section 12 of the Plan, or issued pursuant to the early exercise of an Option.
“Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the United States Securities Act of 1933, as amended.
“Service” shall mean Service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate of
the Company, subject to such further limitations as may be set forth in the Plan
or the applicable Award Agreement. An Employee will not be deemed to have ceased
to provide Service in the case of (i) sick leave, (ii) military leave, or
(iii) any other leave of absence approved by the Committee; provided, that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute or unless provided
otherwise pursuant to formal policy adopted from time to time by the Company and
issued and promulgated to employees in writing. In the case of any Employee on
an approved leave of absence, the Committee may make such provisions respecting
suspension of vesting of the Award while on leave from the employ of the Company
or a Parent, Subsidiary or Affiliate of the Company as it may deem appropriate,
except that in no event may an Award be exercised after the expiration of the
term set forth in the applicable Award Agreement. The Committee will have sole
discretion to determine whether a Participant has ceased to provide Services and
the effective date on which the Participant ceased to provide Services.
“Shares” means shares of the Company's Common Stock and any successor security.
“Stock Appreciation Right” means an Award granted pursuant to Section 8 or
Section 12 of the Plan.

14

--------------------------------------------------------------------------------




“Stock Bonus” means an Award granted pursuant to Section 7 or Section 12 of the
Plan.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
“Unvested Shares” means Shares that have not yet vested or are subject to a
right of repurchase in favor of the Company (or any successor thereto).



15